Citation Nr: 1528442	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for atrial fibrillation, claimed as ischemic heart disease/atherosclerosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1958 to February 1978, with verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified before the undersigned at a hearing held in November 2014.  However, the transcript of the hearing was considered to be inaudible.  The Veteran was provided the opportunity to testify at another hearing; however, he responded in January 2015 that he did not wish for a new hearing to be rescheduled.

The Board previously remanded this appeal in February 2015.  For the reasons stated below, there has not been compliance with these orders and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

In February 2015, the Board remanded the Veteran's claim in order to afford the Veteran a VA examination and opinion on the etiology of any currently diagnosed heart condition.  As detailed in the prior remand, there is a question of whether the Veteran's current heart condition was caused or aggravated, or had its onset, in service.  Service treatment records reflect that in September of an unclear year in the 1970s, the Veteran reported pain in his chest and shortness of breath for two days.  The record noted the Veteran ran three miles, three times per week.  An EKG was ordered, with a notation that might stand for "normal" though that is not entirely clear.  

Post-service records from the United States Air Force hospital in Grand Forks, North Dakota reflect that in 1981 the Veteran was referred for a treadmill test at the expense of the Air Force.  However, the results of the treadmill test are not available.  

In April 2015, the Veteran was afforded a VA examination in which an examiner concluded that the Veteran had no diagnosis that was consistent with ischemic heart disease.  Further, the VA examiner stated that the Veteran's only diagnosis related to his heart was atrial fibrillation which was well controlled with the insertion of a pacemaker.  However, the examination report did not contain an opinion as to whether it was as likely as not that the Veteran's atrial fibrillation was causally related to active service.  As directed by the prior remand, the examiner was to provide an opinion as to "any current heart disability."  When VA provides an examination, it must provide an adequate one.  Thus, the Board finds that a supplemental opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims folder to the April 2015 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's diagnosed atrial fibrillation.  If the April 2015 VA examiner is not available or determines that the requested opinion cannot be provided without a new examination, the Veteran should be accorded a new VA examination by another medical professional.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the opinion.

The examiner is requested to review the record, and offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's diagnosed atrial fibrillation had its clinical onset in service or is otherwise related to active duty service.  The examiner is asked to specifically address the service treatment records and 1981 referral for a treadmill test as summarized in the body of this Remand.

The examiner should provide a complete rationale for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




